                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 LA-MART DARNELL McCRAY,
                                               Case No. 2:19-cv-13693
             Petitioner,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 WILLIS CHAPMAN,

             Respondent.
                                     /

                       OPINION AND ORDER
           DISMISSING THE HABEAS CORPUS PETITION [1],
          DENYING A CERTIFICATE OF APPEALABILITY, AND
        DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

      Petitioner La-Mart Darnell McCray, a state prisoner at the Macomb

Correctional Facility in New Haven, Michigan, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The habeas petition challenges a Macomb County

Circuit Court's order denying McCray's motion to modify the terms of restitution in

his state criminal case. ECF 1. Because the Court lacks subject matter jurisdiction

over this claim, the Court will dismiss the petition.

                                  BACKGROUND

       McCray pleaded guilty, but was determined to be mentally ill, to one count of

carjacking, in violation of Mich. Comp. Laws § 750.529a, and one count of possession

of a firearm during the commission of a felony, in violation of Mich. Comp. Laws

§ 750.227b. ECF 1, PgID 1, 20, 33. On September 20, 2017, Macomb County Circuit

Judge Edward A. Servitto, Jr., sentenced McCray to eight to thirty years in prison on




                                           1
the carjacking count and to a consecutive term of two years on the felony-firearm

count, with credit for 698 days on the felony-firearm sentence. Id. at 33–34. Judge

Servitto also assessed fees, costs, and $2,058.58 in restitution. Id. at 34.

      McCray apparently was required to begin making restitution payments

immediately after he was sentenced. He filed a pro se motion to modify the restitution

order. The motion sought to delay the restitution payments until McCray was

released on parole or able to make payments without impairing his ability to purchase

hygienic supplies and over-the-counter medicines. Id. at 21. Judge Servitto denied

McCray's motion without an explanation or reason for his decision. Id. at 31.

      McCray appealed, and the Michigan Court of Appeals denied the application

for lack of merit. See People v. McCray, No. 342927 (Mich. Ct. App. June 11, 2018);

ECF 1, PgID 29. On March 20, 2019, the Michigan Supreme Court denied leave to

appeal. See People v. McCray, 503 Mich. 983 (2019) (table).

      On December 16, 2019, McCray filed his habeas corpus petition. ECF 1. His

sole ground for relief is that Judge Servitto abused his discretion by denying McCray's

motion to modify the terms of restitution. Id. at 5. McCray contends that the order

requiring him to make immediate restitution payments does not allow him to

accumulate enough money in his inmate account to purchase over-the-counter

medicines and basic grooming supplies or to consult medical professionals for routine

health care. Id. at 21. He asserts that depriving him of hygienic supplies and health

care items is a health risk and violates his rights under the Michigan and United

States Constitutions. Id. at 17, 21–23.




                                            2
       McCray requests that the Court rule that the state-court order on his claim

violate his constitutional right to be free from cruel and/or unusual punishment. In

the alternative, he seeks a remand to the state court for a full hearing on the merits

of his claim. Id. at 24.

                                 LEGAL STANDARD

       The Court may not grant habeas relief to a state prisoner unless his claims

were adjudicated on the merits and the state-court adjudication was "contrary to" or

resulted in an "unreasonable application of" clearly established Supreme Court law.

28 U.S.C. § 2254(d)(1). "A state court's decision is 'contrary to' . . . clearly established

law if it 'applies a rule that contradicts the governing law set forth in [Supreme Court

cases]' or if it 'confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from

[this] precedent." Mitchell v. Esparza, 540 U.S. 12, 15–16 (2003) (quoting Williams v.

Taylor, 529 U.S. 362, 405–06 (2000)).

       The state court unreasonably applies Supreme Court precedent not when its

application of precedent is merely "incorrect or erroneous" but when its application

of precedent is "objectively unreasonable." Wiggins v. Smith, 539 U.S. 510, 520–21

(2003) (citations omitted). "A state court's determination that a claim lacks merit

precludes federal habeas relief so long as 'fairminded jurists could disagree' on the

correctness of the state court's decision." Harrington v. Richter, 562 U.S. 86, 101

(2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).




                                             3
      A state court need not cite to or be aware of Supreme Court cases "so long as

neither the reasoning nor the result of the state-court decision contradicts them."

Early v. Packer, 537 U.S. 3, 8 (2002). Decisions by "lower federal courts may be

instructive in assessing the reasonableness of a state court's resolution of an issue."

Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340

F.3d 667, 671 (8th Cir. 2003) and Dickens v. Jones, 203 F. Supp. 2d 354, 359 (E.D.

Mich. 2002)).

                                    DISCUSSION

I.    Habeas Claim

      Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts requires the Court to promptly examine habeas petitions and to dismiss the

petition "[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief." McCray's contention that the state trial court

abused its discretion under state law and violated the Michigan Constitution is not a

valid basis for granting a habeas corpus petition because "a federal court is limited to

deciding whether a conviction violated the Constitution, laws, or treaties of the

United States." Estelle v. McGuire, 502 U.S. 62, 68 (1991). "A federal court may not

issue the writ [of habeas corpus] on the basis of a perceived error of state law." Pulley

v. Harris, 465 U.S. 37, 41 (1984); see also Lewis v. Jeffers, 497 U.S. 764, 780 (1990)

(stating that "federal habeas corpus relief does not lie for errors of state law").

      McCray also contends that the restitution order in his criminal case is cruel

and unusual punishment under the Eighth Amendment to the United Constitution.

While it is true that the Eighth Amendment prohibits the imposition of "cruel and


                                            4
unusual punishments," U.S. Const. Amend. VIII, a habeas petitioner is entitled to

relief only if "he is in custody in violation of the Constitution or laws or treaties of the

United States." 28 U.S.C. § 2254(a) (emphasis added). The traditional purpose of a

habeas corpus petition is to challenge the fact or length of custody and to obtain

release from unlawful imprisonment. Preiser v. Rodriguez, 411 U.S. 475, 499–500

(1973).

       Fines and restitution orders generally "fall outside the scope of the federal

habeas statute because they do not satisfy the 'in custody' requirement of a cognizable

habeas claim." Washington v. McQuiggin, 529 F. App'x 766, 773 (6th Cir. 2013). Even

if Petitioner is also subject to custodial penalties at the time, "collateral relief from a

noncustodial punishment, such as a fine or restitution order," is not readily available

to him in a habeas corpus action. Id. (quoting Brian R. Means, Federal Habeas

Manual § 1:21 (2012 ed.)). "A fee-repayment order falls outside of even the margins

of habeas, because it is not a serious restraint on . . . liberty as to warrant habeas

relief." Id. (internal quotations and citations omitted). The Court therefore must

dismiss McCray's petition for lack of subject matter jurisdiction.

II.    Certificate of Appealability and Pauper Status on Appeal

       Before a petitioner may appeal a district court order, the Court must issue a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A

certificate of appealability may issue "only if the applicant has made a substantial

showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). To demonstrate

the denial, the applicant is required to show that reasonable jurists could debate




                                             5
whether "the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further." Slack

v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation and citation omitted). When

a district court rejects a habeas petitioner's constitutional claims on the merits, "[t]he

petitioner must demonstrate that reasonable jurists would find the district court's

assessment of the constitutional claims to be debatable or wrong." Id. "When the

district court denies a habeas petition on procedural grounds without reaching the

[petitioner's] underlying constitutional claims, a [certificate of appealability] should

issue." Id.

       Here, the Court's analysis of McCray's claim was "rather straightforward," and

no reasonable jurist would argue that a court has jurisdiction over the claim in his

petition. The Court will therefore deny McCray a certificate of appealability. See

Davis v. Rapelje, 33 F. Supp. 3d 849, 865 (E.D. Mich. 2014). The Court will also deny

McCray leave to appeal in forma pauperis as an appeal cannot be taken in good faith.

See Fed. R. App. P. 24(a)(3)(A).

                                        ORDER

       WHEREFORE, it is hereby ORDERED that the petition for a writ of habeas

corpus [1] is DISMISSED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.




                                            6
      IT IS FURTHER ORDERED that leave to appeal in forma pauperis is

DENIED.

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: January 31, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 31, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        7
